The giving of general affirmative instructions by the court has been frequently considered in civil and criminal cases. McMillan v. Aiken, 205 Ala. 35, 88 So. 135.
It is the province of the jury, and not the court, to draw inference of fact from the evidence susceptible of adverse inference. That is to say, when applied to criminal cases, the court may announce presumptions of law to the jury; the inferences of fact are for the jury in arriving at a verdict. The weight of evidence, the credibility of witnesses, and inferences to be drawn from the evidence, where susceptible of more than one rational conclusion, are for the jury alone. Dillard v. State, 151 Ala. 92, 44 So. 396; Kennedy v. State,147 Ala. 687, 688, 40 So. 658;2 Hornsby v. State, 94 Ala. 55,10 So. 522; Gibson v. State, 89 Ala. 121, 8 So. 98, 18 Am. St. Rep. 96; Hadly v. State, 55 Ala. 37; Mitchell v. State,60 Ala. 28; Henderson v. State, 49 Ala. 20.
The defendant, appellant, being tried under an indictment for murder in the first degree, was, according to the evidence, upon trial for murder or manslaughter. The defendant was permitted, without objection, and contrary to the rule of evidence obtaining in this jurisdiction, to declare his mental status or intent at the time of inflicting the blow that caused the death of Erskine Elmore. There was error in giving charge No. 2 at the request of the state, for the intention of the defendant when he struck the fatal blow was for the jury. If the state's evidence was to be believed, the jury could have reached the conclusion that defendant intended to kill when he struck the blow, but this was a conclusion of fact that only the jury may draw under the evidence — presenting a conflict.
The judgment of the circuit court is reversed, and the cause remanded.
Reversed and remanded.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.
2 Reported in full in the Southern Reporter; not reported in full in Alabama Reports.